Opinions of the United
2003 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


2-20-2003

Broselow v. Fisher
Precedential or Non-Precedential: Precedential

Docket 01-3933




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2003

Recommended Citation
"Broselow v. Fisher" (2003). 2003 Decisions. Paper 773.
http://digitalcommons.law.villanova.edu/thirdcircuit_2003/773


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2003 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
PRECEDENTIAL

       Filed February 20, 2003

UNITED STATES COURT OF APPEALS
FOR THE THIRD CIRCUIT

No. 01-3933

PETER BROSELOW, ON HIS OWN BEHALF AND ON
BEHALF OF ALL OTHERS SIMILARLY SITUATED; MARY
A. BROUGHTON, ON HER OWN BEHALF AND ON
BEHALF OF ALL OTHERS SIMILARLY
SITUATED; ALFONSO BROUGHTON, ON HIS OWN
BEHALF AND ON BEHALF OF ALL OTHERS SIMILARLY
SITUATED,
       Appellants

v.

D. MICHAEL FISHER, ATTORNEY GENERAL; FEATHER
O. HOUSTON, SECRETARY OF THE PENNYSLVANIA
DEPARTMENT OF PUBLIC WELFARE; PEG DIERKERS,
DEPUTY SECRETARY FOR PUBLIC WELFARE
FOR MEDICAL ASSISTANCE PROGRAMS; CITIBANK N.A.

Appeal from the United States District Court
for the Eastern District of Pennsylvania
(D.C. Civil Action No. 00-cv-00493)
District Judge: Honorable Louis H. Pollak

Argued on August 1, 2002

Before: ROTH, AMBRO and RENDELL,*
Circuit Judges
_________________________________________________________________

 *The Honorable Marjorie O. Rendell participated in the oral argument
and conference and joined in the decision in this case on August 1,
2002, but became recused from this matter prior to filing of the opinion.
This opinion and judgment are being entered insofar as the remaining
judges are unanimous in this decision.




ORDER AMENDING SLIP OPINION

ROTH, Circuit Judge:

IT IS ORDERED that the published Opinion in the above
case filed February 10, 2003, be amended as follows:

On page 4, line 110, the second sentence should read"If,
in this appeal, accepting all well pleaded allegations in the
complaint as true, we find that the plaintiff is not entitled
to relief, we will affirm."

       By the Court,
       /s/ Jane R. RothCircuit Judge

Dated: February 20, 2003

A True Copy:
Teste:

       Clerk of the United States Court of Appeals
       for the Third Circuit

                                2